Citation Nr: 1200307	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.  

2.  Entitlement to an increase in a 30 percent rating for a right shoulder disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to March 1965 and from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002, September 2007, and April 2008 RO rating decisions.  The April 2002 RO rating decision increased the rating for the Veteran's service-connected right shoulder disability (chronic tendinitis) from 10 percent to 20 percent, effective December 11, 2001.  

A January 2004 RO rating decision increased the rating for the Veteran's service-connected right shoulder disability to 30 percent, effective December 11, 2001.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The September 2007 RO decision denied service connection for a left shoulder disability.  

The April 21, 2008 RO decision, in pertinent part, denied a claim for a TDIU rating.  By this decision, the RO also continued a 30 percent rating for the Veteran's service-connected right shoulder disability.  

An August 2009 RO decision (issued in a statement of the case) denied service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.  In August 2011, the Veteran testified at a Travel Board hearing at the RO.  

The Board observes that the Veteran filed a notice of disagreement as to the April 2002 RO decision (noted above) in April 2003.  The Board notes that the RO never actually sent the Veteran a statement of the case regarding the issue of entitlement to an increased rating for his service-connected right shoulder disability.  The Board observes, however, that the Veteran has continually prosecuted his claim for an increased rating for his right shoulder disability subsequent to the April 2002 RO decision (noted above).  Additionally, the Veteran specifically testified as to that issue at the August 2011 Board hearing.  Consequently, the Board finds that all elements necessary for an appeal on the issue of entitlement to an increase in a 30 percent rating for a right shoulder disability have been completed.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for a right shoulder disability.  The Veteran contends that he has a left shoulder disability that is related to service, or, more specifically, that is related to his service-connected right shoulder disability.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any left shoulder problems.  Such records do show treatment for a right shoulder disability.  

Post-service private and VA treatment records show treatment for variously diagnosed left shoulder problems on numerous occasions.  The Veteran was also treated for his service-connected right shoulder disability.  

For example, a July 2007 VA treatment report reflects that the Veteran complained of increasing bilateral shoulder pain.  The Veteran reported that his right shoulder pain was from a military injury and that he was presently compensating with his left shoulder, and had left shoulder pain.  He indicated that his pain was constant.  As to an assessment, the examiner stated that she suspected that much of the Veteran's (bilateral shoulder) pain was due to osteoarthritis and fibromyalgia.  The assessment also included other disorders.  

A December 2008 VA rheumatology consultation report notes that the Veteran reported that he had pain in his hips, knees, ankles, and shoulders over the years.  He stated that his shoulders and the surrounding areas were painful.  As to an assessment, the examiner indicated that the Veteran's right shoulder that had been injured severely with very limited range of motion, with a need for a magnetic resonance imaging (MRI) study.  The examiner indicated that the Veteran's left shoulder was more concerning, due to a lack of injury, and because it was so limited and the Veteran had bilateral arm symptoms.  The examiner reported that the she thought it was plausible that the overuse of the left shoulder would cause pain.  The examiner noted that she was worried about a neuropathic process.  The examiner recommended X-rays and a magnetic resonance imaging (MRI) study of the cervical spine and X-rays of the left shoulder.  The examiner also indicated that the Veteran had fibromyalgia and that the tender points were pronounced.  The examiner remarked that the fibromyalgia was not the underlying disorder and that it was secondary to osteoarthritis as the primary process.  

A March 2009 VA orthopedic examination report reflects that the Veteran's claim file was reviewed.  The diagnosis was shoulder pain.  The examiner indicated that he was not able to offer an opinion as to whether the Veteran's left shoulder pain was caused by his service-connected right shoulder disability.  The examiner commented that he would be resorting to mere speculation in such a case.  The examiner stated that if there was a question of weight bearing in the lower extremities, he would probably favor adding to the Veteran's service-connected issues.  It was noted that the Veteran reported pain in multiple other joints, as well as his shoulders.  The examiner indicated that he would have liked to have obtained cervical spine films, as well as left shoulder films, but that the Veteran declined.  The examiner reported that the Veteran's presentation was consistent with fibromyalgia.  

The Board observes that the VA examiner did not specifically provide a rationale as to why it would be mere speculation to comment as to whether the Veteran's left shoulder pain was caused by his service-connected right shoulder disability.  Additionally, the Boards that other evidence of record, such as the July 2007 VA treatment report and the December 2008 VA rheumatology consultation report, refer to a possible relationship between the Veteran's left shoulder problems and his service-connected right shoulder disability.  

Further, the Board notes that a subsequent April 2009 VA treatment entry indicates that the Veteran continued to have severe right shoulder pain causing left shoulder compensatory pain.  The Veteran also reported that he would have "jolting" pain that radiated down his bilateral arms, as well as aching in the arms.  The assessment, at that time, included paresthesias/joint pain.  

The Board notes that, in light of the above medical evidence, the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for an increased rating for his service-connected right shoulder disability, the Board observes that he was afforded a VA orthopedic examination in January 2008.  The examiner noted that the Veteran's claims folder was reviewed.  The diagnosis was rotator cuff syndrome, bilateral shoulders (symmetrical bilaterally).  The examiner commented that the range of motion, as to the Veteran's bilateral shoulders, was considerably limited by pain.  The examiner stated that the last 90 degrees of abduction and the last 90 degrees of forward flexion, were limited by pain.  

A March 2009 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The diagnosis was shoulder pain.  At that time, the Veteran's right shoulder flexion was 0 to 5 degrees, and his right shoulder abduction was 0 to 5 degrees.  

Additionally, at an August 2011 Board hearing, the Veteran specifically testified that his service-connected right shoulder disability had worsened since his last VA examination.  The Veteran also stated that he was unable to move his right arm and his right hand from his side.  He also reported that he had numbness in his hands and fingers.  The Veteran specifically attributed his numbness in his right arm and hands to his service-connected right shoulder disability.  

The Board notes that the Veteran has specifically reported that his service-connected right shoulder has worsened since his last VA examination.  He also has indicated that he has additional symptoms related to his service-connected right shoulder disability.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Board notes that at the August 2011 Board hearing the Veteran reported that he had received recent treatment for service-connected right shoulder disability, and his left shoulder problems, at the Springfield, MA VA Outpatient Clinic.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Veteran's claims, an attempt should be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes as the Veteran's claim for a TDIU rating is inextricably intertwined with his claim for service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability, and his claim for an increase in a 30 percent rating for a right shoulder disability, those matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for right and left shoulder problems, and dated since August 2009 from the Springfield, Massachusetts VA Outpatient Clinic.  

2.  Ask the Veteran to identify all medical providers who have treated him for right shoulder and left shoulder problems since August 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed left shoulder disability, to include as secondary to a service-connected right shoulder disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left shoulder disabilities.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed left shoulder disabilities are etiologically related to the Veteran's period of service.  The examiner should then opine as to whether the Veteran's service-connected right shoulder disability aggravated any diagnosed left shoulder disabilities, and if so, the extent to which they are aggravated.  

All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right shoulder disability should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right shoulder disability and provide a diagnosis of any pathology found, to include any neurological pathology.  

In examining the right shoulder disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right shoulder, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

The examiner must also identify and discuss the nature and extent of any neurologic impairment of the right shoulder related to the Veteran's right shoulder disability.  

The examiner should also specifically provide an opinion as to the impact of the Veteran's service-connected right shoulder disability on his ability to obtain or maintain employment.  

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

